Citation Nr: 1102657	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  08-03 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to a rating in excess of 20 percent for post-
operative residuals of a right ankle injury.  



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1977 to June 1977, and from August 1978 to April 1980.  
This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 rating decision by the Portland, 
Oregon Department of Veterans Affairs (VA) Regional Office (RO) 
that continued a 20 percent rating for post-operative residuals 
of a right ankle injury.  The case was previously before the 
Board in August 2009 when it was remanded for additional 
development.  


FINDING OF FACT

Throughout the appeal period, the Veteran's residuals of a right 
ankle injury have been manifested by no more than marked 
limitation of motion; ankylosis has not been shown (even with 
consideration of pain and joint instability).  


CONCLUSION OF LAW

A rating in excess of 20 percent is not warranted for post-
operative residuals of a right ankle injury.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code (Code) 5271 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  

In a claim for increase, the VCAA requirement is generic notice, 
that is, notice of the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening has 
on employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The appellant was 
advised of VA's duties to notify and assist in the development of 
his claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  August 2005 and April 2009 letters explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, and the evidence he was responsible 
for providing.  February 2010 supplemental statements of the case 
readjudicated the matter.  He has received the general-type 
notice described in Vazquez-Flores, and has had ample opportunity 
to respond/supplement the record.  It is not alleged that notice 
in this case was less than adequate.  

The Veteran's pertinent treatment records have been secured.  The 
RO arranged for an examination in January 2010.  The examination 
is adequate for rating purposes, as it considered the evidence of 
record and included a thorough physical examination of the 
Veteran, with notation of all clinical findings necessary for a 
proper determination in the matter.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007) (VA must provide an examination that is 
adequate for rating purposes).   He has not identified any 
pertinent evidence that remains outstanding.  VA's duty to assist 
is met.  Accordingly, the Board will address the merits of the 
claim.  

B.	Legal Criteria, Factual Background, and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities. 

Where there is a question as to which of two evaluations apply, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.  With 
respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes.  Inquiry will be directed to more of less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, or atrophy 
of disuse.  38 C.F.R. § 4.45.  

In claims for increased ratings, "staged" ratings are 
appropriate where the factual findings show distinct time periods 
when the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

At the outset, the Board notes that the 20 percent rating 
currently assigned for the Veteran's right ankle disability has 
been in effect since May 1986, and is "protected" (i.e., may 
not be reduced).  See 38 C.F.R. § 3.951(b).  

The Veteran's right ankle disability has been rated 20 percent 
under 38 C.F.R. § 4.71a, Code 5271, for marked limitation of 
motion; 20 percent is the maximum rating under Code 5271.  A 
schedular rating in excess of 20 percent is only available where 
ankylosis is shown.  38 C.F.R. § 4.71a, Code 5270.  

Normal range of motion of the ankle is 20 degrees of dorsiflexion 
and 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II.  

A January 2010 Portland VA Medical Center treatment report 
indicated that X-rays of the ankle reveal arthritis.  It was 
stated that nothing could be done about the ankle other than 
treat the pain and support it.  

On January 2010 VA examination, the Veteran reported constant 
pain in the right ankle that wakes him up at night and prevents 
him from falling asleep.  The pain was described as a dull, 
aching type pain that progresses throughout the day with episodes 
of sharp-shooting pain that goes up the leg.  He reported 
swelling with a feeling of weakness at the ankle, but denied any 
episodes of twisting.  He related that repetitive activities, 
such as stairs, bending, twisting, prolonged standing greater 
than five minutes, walking greater than five minutes, or walking 
on uneven surfaces, were aggravating.  It took overnight rest for 
flare-up pain to subside to average pain levels.  He had taken 
ibuprofen, Tylenol, and Aleve, but they were of no assistance.  
He occasionally used shoe inserts and a cane if he was planning 
on walking more than one block.  He was able to tend to daily 
living activities and had not had any incapacitating episodes in 
the past 12 months.  

Physical examination revealed that he walked with a mild antalgic 
gait.  There was mild swelling surrounding the ankle joint.  
Palpation revealed tenderness over the anterior, anterior medial, 
and anterior lateral ankle joint.  Strength testing revealed 4/5 
strength with eversion, inversion and dorsiflexion, and 5/5 
strength with plantar flexion.  There was negative laxity on 
anterior drawer, talar tilt stress testing.  There was no pain 
with Lisfranc joint or Morton's neuroma and the foot was supple 
on manipulation.  Range of motion was 55 degrees of plantar 
flexion and 10 degrees of dorsiflexion (noted by the examiner to 
be lacking 10 degrees of dorsiflexion).  There was increased pain 
on repetitive range of motion testing, but there was no change in 
range of motion.  X-rays revealed increased minimal degenerative 
changes of the ankle mortise and mild plantar calcaneal spurring.  
The examiner opined that the Veteran would have approximately 5 
degrees of additional loss of overall range of motion, moderate 
weakness and fatigability, and mild loss of coordination 
secondary to repetitive activity, as well as painful flare-up 
episodes.  The examiner stated that the Veteran's activities of 
daily living are unaffected and he would be able to perform 
sedentary type employment.  

In February 2010 correspondence, the Veteran reported that he has 
severe pain at night in his right ankle and that it keeps him 
awake.  He also reported that he cannot be on his feet for very 
long without having severe pain.  Finally, he indicated he has 
pain on and off all day long and during the night.  

Based on the evidence of record, the Board finds that the 
Veteran's right ankle disability is manifested by no more than 
marked limitation of motion.  The current 20 percent rating is 
the maximum schedular rating provided for limitation of motion.  
The rating schedule provides a higher rating for ankle disability 
where there is ankylosis of the ankle.  See 38 C.F.R. § 4.71a, 
Code 5270.  However, the record includes no evidence of ankylosis 
(even with consideration of DeLuca factors, such as limitation of 
motion, flare-ups, or repetitive use).  Consequently, the 
preponderance of the evidence is against the claim for a rating 
in excess of 20 percent for a right ankle disability.  

The Board has also considered whether this matter warrants 
referral for extraschedular consideration.  There is nothing in 
the record to suggest that the schedular criteria are inadequate.  
The symptoms and associated impairment shown are encompassed in 
the criteria for the current rating assigned.  See 38 C.F.R. 
§ 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  
Consequently, referral for extraschedular consideration is not 
indicated.  Moreover, while the Veteran has indicated that he is 
unemployed, he has not alleged, nor does the record suggest, that 
such is because of his right ankle disability.  Notably, the 
January 2010 VA examiner specifically opined that the service 
connected ankle disability would not interfere with sedentary 
employment.  Consequently, the matter of entitlement to a total 
disability rating based on individual unemployability is not 
raised by the record.  See Shinseki v. Rice, 22 Vet. App. 447 
(2009).  

The preponderance of the evidence is against this claim; 
consequently, the benefit of the doubt doctrine does not apply.  
The claim for increase must be denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

A rating in excess of 20 percent for post-operative residuals of 
a right ankle injury is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


